i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00458-CV

                                         IN RE Johanna BENAVIDES

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 17, 2010, relator Johanna Benavides filed a petition for writ of mandamus, seeking

to set aside the trial court’s March 1, 2010 Order for Temporary Orders Pending Appeal. Relator

complains the trial court improperly granted temporary orders pending the appeal in Cause No. 04-

10-00438-CV that was filed by real party in interest Edward Benavides. However, on July 14, 2010,

this court dismissed the appeal in Cause No. 04-10-00438-CV. Therefore, the petition for writ of




           1
          … This proceeding arises out of Cause No. 2008CI11998, styled In the Matter of the Marriage of Johanna
Benavides Petitioner and Edward Reyna Benavides Respondent and In the Interest of A.E.B., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However, the
order complained of was signed by the Honorable Peter Sakai, presiding judge of the 225th Judicial District Court, Bexar
County, Texas.
                                                                          04-10-00458-CV



mandamus is now moot. Accordingly, the petition for writ of mandamus is DENIED AS MOOT.

See TEX . R. APP . P. 52.8(a).

                                                     PER CURIAM




                                          -2-